      Case 3:19-cv-03616-MCR-HTC Document 1 Filed 09/30/19 Page 1 of 4




                    IN THE UNITED STATE DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

JESSICA KING,

      Plaintiff,

v.                                                  CASE NO:3:19-CV-3616

JOBS4U, INC.

     Defendant.
____________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, JESSICA KING, by and through undersigned counsel, sues

Defendant, JOBS4U, INC, as follows:

                                INTRODUCTION

1.    This is an action brought pursuant to Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§2000e et seq. and the Pregnancy Discrimination Act, and Chapter 760,

FLA. STAT.

                       JURISDICTION, VENUE, AND PARTIES

2.    This is an action involving claims which meet the minimum jurisdictional

requirements for this Court.

3.    Venue is proper in the Northern District of Florida as the Defendant has a

place of business in Okaloosa County and because the causes of action asserted

herein occurred in Okaloosa County.
      Case 3:19-cv-03616-MCR-HTC Document 1 Filed 09/30/19 Page 2 of 4




4.    Plaintiff JESSICA KING (“KING” or “Plaintiff”) is an individual 18 years of

age or older and is thus sui juris.

5.    King resided in Okaloosa County, Florida, at all times relevant to the

allegations herein.

6.    Defendant, Jobs4u, Inc. (“Defendant”) is a Florida for Profit Corporation,

registered and authorized to conduct business in the State of Florida and is an

employer under the statutes cited herein.

7.    All conditions precedent to bringing this action have occurred, been

performed, or have been expressly waived.

                           GENERAL ALLEGATIONS

8.    Plaintiff, JESSICA KING, was an employee of Jobs4U, Inc., and began her

employment in 2016.

9.    Plaintiff worked as a job developer throughout the course of her employment.

10.   During her employment, Plaintiff became pregnant.

11.   Plaintiff informed her supervisor, Beth Ostroff, of her pregnancy and

afterward, she was subjected to derogatory comments related to her pregnancy.

12.   On multiple occasions Ms. Ostroff expressed that she believed Plaintiff was

using her pregnancy as an excuse not to perform her duties.

13.   During her employment, Plaintiff’s performance was exemplary and there

was no change in the quality of her work after she became pregnant.


                                            2
      Case 3:19-cv-03616-MCR-HTC Document 1 Filed 09/30/19 Page 3 of 4




14.   While working, Plaintiff’s supervisor would tell her that she wished she had

not become pregnant and was eager for her pregnancy to be over.

15.   The repeated verbal harassment regarding her pregnancy from her supervisor

created a severely stressful and hostile work environment for Plaintiff. As a result,

Plaintiff felt she had no other choice but to resign from her position on July 12, 2018.

             COUNT I: Sex Discrimination in Violation of Title VII

16.   Plaintiff re-alleges paragraphs 1 through 15 above.

17.   Defendant’s behavior towards plaintiff was based on her sex, specifically a

her pregnancy, and thus constituted sex discrimination as proscribed by 42 U.S.C.

§ 2000e-2(a) and the Pregnancy Discrimination Act.

18.    Defendant’s conduct discriminated against plaintiff with respect to the

terms, conditions, or privileges of employment.

19.    As a direct, natural, proximate and foreseeable result of the actions of

defendant, plaintiff has suffered past and future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, and other non-pecuniary losses.

20.    The discrimination that plaintiff has suffered, in violation of the statutory

rights to be free from such discrimination, constitutes irreparable harm for which

there is no adequate remedy at law.

21.   Plaintiff is entitled to recover reasonable attorney’s fees and litigation

expenses pursuant to 42 U.S.C. § 2000e-5(k).


                                           3
      Case 3:19-cv-03616-MCR-HTC Document 1 Filed 09/30/19 Page 4 of 4




      WHEREFORE, plaintiff, JESSICA KING, prays that this Court will:

One, issue a declaratory judgment that defendant’s practices toward plaintiff

violated her rights against sex discrimination under Title VII;

Two, enjoin defendant and its agents from continuing to violate plaintiff’s statutory

rights under Title VII and to make plaintiff whole;

Three, enter a judgment for plaintiff and against defendant for damages, including

compensatory damages;

Four, enter a judgment for plaintiff and against defendant for punitive damages;

Five, grant plaintiff her costs and reasonable attorney’s fees pursuant to 42 U.S.C. §

2000e-5(k); and

Six, grant plaintiff such other and further relief as the circumstances and law

provide.

                          DEMAND FOR JURY TRIAL

      Plaintiffs hereby demands jury trial on all issues so triable as a matter of right.

      Dated this 30th day of September, 2019.

                                        /s/ Tiffany R. Cruz____
                                        Tiffany R. Cruz, FBN 90986
                                        FRIEDMAN, ABRAHAMSEN & CRUZ
                                        403 E. Park Avenue
                                        Tallahassee, FL 32301
                                        (850) 681-3540 (telephone)
                                        Tiffany@fa-laywers.com
                                        Paralegal@fa-lawyers.com
                                        ATTORNEY FOR PLAINTIFF


                                           4
